DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 11,214,976).

Regarding claim 1, Cho et al. teaches an intelligent vehicle transfer robot for automatically executing parking and unparking by loading a vehicle, the intelligent vehicle transfer robot, 10, comprising: a frame part, 100, which has four vertical frames, 110, arranged on the ground vertically and spaced apart from each other at predetermined intervals to form a quadrangular frame and an upper end frame, 120, connecting upper end parts of the four vertical frames to form a quadrangle; operation parts, 400, respectively mounted at lower end parts of the vertical frames to move the frame part; and carriages, 200, mounted on the frame part to load a vehicle, wherein the vehicle transfer robot transfers a vehicle into a space above another vehicle parked while moving in all directions after lifting up the vehicle, in order to carry out parking and unparking of the vehicle, see figures 4, 5, and 9.

Regarding claim 2, Cho et al. teaches the frame part has four sides, namely, the left side, the right side, the front side and the rear side, by spaces among the four vertical frames, the ground surface and the upper end frame, and the upper end frame is divided into two long side upper end frames, 121 and 122, having the left side and the right side and two short side upper end frames, 125 and 126, having the front side and the rear side, and wherein the vehicle transfer robot transfers the vehicle into the space above the parked vehicle while passing by the vehicle parked on the ground surface through the four sides, see figure 9.

Regarding claim 3, Cho et al. teaches the driving part, 400, includes: a wheel, 410; a wheel rotation motor for transmitting rotary power to the wheel, see column 7, lines 9-11; a direction change motor for changing a direction of the wheel and a direction change module for changing the direction of the wheel according to a rotational angle of the direction change motor, 440; and a fixing bracket, 450, for fixing the driving part to the vertical frame.

Regarding claim 4, Cho et al. teaches the vehicle transfer robot includes: a detection sensor for recognizing existence of a vehicle below the carriage in a state where another vehicle is loaded on the carriage and recognizing a distance between the vehicle and the carriage when the vehicle is loaded on the carriage; and a control unit for controlling operation of the vehicle transfer robot by a signal of the detection sensor, column 5, lines 7+.

Regarding claim 5, Cho et al. teaches the carriages are respectively arranged on the front side and the rear side of the frame part corresponding to the front and the rear of the vehicle, and includes: a loading part, 311, which is transferred toward the front and the rear of the vehicle and on which the vehicle is loaded; and a lifting part combined with the frame part to lift up the loading part, see figures 4 and 5.

Regarding claim 7, Cho et al. teaches the loading part includes: wheel holder parts, 320, on which front wheels and rear wheels of the vehicle are held; and a wheel holder part operating unit connect between the lifting part and the wheel holder part with each other to transfer the wheel holder parts, see figures 4 and 5.

Regarding claim 8, Cho et al. teaches the wheel holder part operating unit includes: a wheel holder part forward and backward operating part combined with the guide supports of the lifting part to transfer the wheel holder part below the vehicle through a gap between front and rear bumpers of the vehicle and the ground surface, see figures 4-8.

Claim(s) 1, 2, 5, 7, 8 ,9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diehl (US 3,235,106).

Regarding claim 1, Diehl teaches an intelligent vehicle transfer robot for automatically executing parking and unparking by loading a vehicle, the intelligent vehicle transfer robot comprising: a frame part, 10, which has four vertical frames, 20, 22, 24, and 26, arranged on the ground vertically and spaced apart from each other at predetermined intervals to form a quadrangular frame and an upper end frame connecting upper end parts of the four vertical frames to form a quadrangle; operation parts, 38, respectively mounted at lower end parts of the vertical frames to move the frame part; and carriages, 120, mounted on the frame part to load a vehicle, wherein the vehicle transfer robot transfers a vehicle into a space above another vehicle parked while moving in all directions after lifting up the vehicle, in order to carry out parking and unparking of the vehicle, see figures 1-6 and column 1, line 3+.

Regarding claim 2, Diehl teaches the frame part has four sides, namely, the left side, the right side, the front side and the rear side, by spaces among the four vertical frames, the ground surface and the upper end frame, and the upper end frame is divided into two long side upper end frames, 12 and 14, having the left side and the right side and two short side upper end frames, 16 and 18, having the front side and the rear side, and wherein the vehicle transfer robot transfers the vehicle into the space above the parked vehicle while passing by the vehicle parked on the ground surface through the four sides, see figure 1.

Regarding claim 5, Diehl teaches the carriages are respectively arranged on the front side and the rear side of the frame part corresponding to the front and the rear of the vehicle, and includes: a loading part, 120, which is transferred toward the front and the rear of the vehicle and on which the vehicle is loaded; and a lifting part combined with the frame part to lift up the loading part, see figures 2-6 and column 4, lines 23+.

Regarding claim 7, Diehl teaches the loading part includes: wheel holder parts on which front wheels and rear wheels of the vehicle are held; and a wheel holder part operating unit connect between the lifting part and the wheel holder part with each other to transfer the wheel holder parts, see figures 2-6.

Regarding claim 8, Diehl teaches the wheel holder part operating unit includes: a wheel holder part forward and backward operating part combined with the guide supports of the lifting part to transfer the wheel holder part below the vehicle through a gap between front and rear bumpers of the vehicle and the ground surface, see figures 2-6.

Regarding claim 9, Diehl teaches the wheel holder part operating unit includes: a wheel holder part vertically rotating part for rotating the wheel holder part in a vertical direction which is perpendicular to the ground surface; a first connection part connected between the wheel holder part forward and backward operating part and the wheel holder part vertically rotating part; and a second connection part connected between the wheel holder part vertically rotating part and the wheel holder part, see figures 2-6.

Regarding claim 10, Diehl teache the wheel holder part includes: a mounting plate, 118, rotatably combined with the second connection part; and first and second loading stands, 120, combined with the upper part of the mounting plate to be bilaterally symmetrical so that wheels of the vehicle are put on the first and second loading stands.

Allowable Subject Matter
5.	Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Cho et al. and Diehl are considered to be the best prior art, but they do not teach the wheel holder parts as claimed in claims 11 and 12.  There is no motivation to modify the prior art to teach these features, claims are considered to be of allowable subject matter.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References cited on PTO-892 and not relied upon show further examples of parking robots which serve to lift a vehicle into a parking space above another vehicle.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAITLIN S. JOERGER
Primary Examiner
Art Unit 3652



/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652